Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popovich et al. (WIPO Patent Application Publication WO 2013/167864, IDS), hereinafter referred as Popovich.

Regarding claim 1, Popovich discloses an object tracker for tracking an object (Fig. 1) comprising: 
a first waveguide (Fig. 1, #100, page 17, line 18); 
a source of light for illuminating said object having at least one surface (Fig. 1, #112, page 17, lines 19 - 20); 
a detector optically coupled to said first waveguide (Fig. 1, #113, page 17, lines 20 - 21); and 
a first grating formed within said first waveguide (Fig. 1, #114, page 17, lines 21 - 22), 
wherein image light reflected from said at least one surface of said object is deflected by said first grating into a total internal reflection (TIR) path towards said detector (Fig. 1, page 17, line 22 to page 18, line 2; page 19, lines 1 – 4, talked about TIR path),  
wherein said first grating comprises a plurality of grating elements (Fig. 19, page 26, lines 6 – 14, grating 163 comprises a plurality of grating elements such as 163A, 163B), each having a grating vector configured to provide a unique perspective view of said object (Fig. 19, page 26, lines 6 – 14, each having a grating vector such as 1311, 1313, with different angles so that to provide a unique perspective view of the object).  

Regarding claim 2 (depends on claim 1), Popovich discloses the object tracker wherein said object tracker and said object are in relative motion (page 9, lines 15 – 16, page 17, line 8, page 33, lines 2 – 3, track eye movements; page 23, lines 21 – 23, measure of the eye rotation).  

Regarding claim 3 (depends on claim 1), Popovich discloses the object tracker wherein said first grating element switchable between a diffracting state and a non-diffracting state (page 7, lines 1 – 3).  

Regarding claim 4 (depends on claim 1), Popovich discloses the object tracker wherein said first grating comprises at least one switchable grating element having a diffracting state and a non-diffracting state (page 7, lines 1 – 3), wherein said at least one switchable grating element in said diffracting state deflects said image light into said TIR path towards said detector (page 19, lines 1 – 4, talked about TIR path).  

Regarding claim 5 (depends on claim 1), Popovich discloses the object tracker wherein said first grating comprises at least one elongated grating element with a longer dimension aligned perpendicular to a principal waveguide path defined within the first waveguide (page 7, lines 5 – 6).  

Regarding claim 6 (depends on claim 1), Popovich discloses the object tracker further comprising at least one selected from the group consisting of: an input grating or a prism for coupling light from said source of light into said first waveguide (page 17, lines 21 – 22; page 44, lines 10 – 11); and a fold grating.  

Regarding claim 7 (depends on claim 1), Popovich discloses the object tracker wherein said first grating is one selected from the group consisting of: a switchable Bragg grating, a switchable grating recorded in a holographic polymer dispersed liquid crystal, a switchable grating recorded in a reverse mode holographic polymer dispersed liquid crystal, a surface relief grating, a non-switching Bragg grating, a grating encoding optical power, and a grating encoding light diffusing properties (page 9, lines 1 – 3). 
 
Regarding claim 8 (depends on claim 1), Popovich discloses the object tracker wherein said object is an eye and said image light is reflected from at least one selected from the group consisting of: the cornea, lens, iris, sclera, and retina of said eye (page 9, lines 7 – 8).  

Regarding claim 9 (depends on claim 1), Popovich discloses the object tracker wherein: said detector is one selected from the group consisting of: 
a single element detector, a linear array, and a two-dimensional array (page 9, line 10); and 
said source is one selected from the group consisting of: a laser and a light emitting diode (page 9, lines 18 – 19).  

Regarding claim 10 (depends on claim 1), Popovich discloses the object tracker wherein light from said source is directed towards said object by a second grating (Fig. 1, #102, page 17, lines 22 – 23).  

Regarding claim 11 (depends on claim 10), Popovich discloses the object tracker wherein said first and second gratings are configured as at least one selected from the group consisting of: disposed in a single layer, disposed with said first grating at least partially overlapping said second grating, disposed adjacent to each other, and disposed in separate and at least partially overlapping waveguides (Fig. 2, page 20, lines 12 – 19; page 47, lines 8 – 11).  

Regarding claim 12 (depends on claim 10), Popovich discloses the object tracker wherein said second grating comprises a plurality of grating elements for diffracting said light into a plurality of illumination beams, providing at least one selected from the group consisting of: beams substantially normal to said second grating (page 21, lines 13 – 15), beams converging onto said object (page 35, line 23 to page 35, line 1), beams having average directions varying cyclically across said second grating (page 26, lines 12 – 14), beams having diffusion distributions around an average direction, and beams having diffusion distributions around an average direction that varies across said second grating.  

Regarding claim 13 (depends on claim 10), Popovich discloses the object tracker wherein said second grating is formed in a second waveguide, said second waveguide comprising at least one selected from the group consisting of: an input grating or a prism for coupling light from said source into a second TIR path in said second waveguide; an output grating or a prism for deflecting said image light out of said second TIR path towards said detector; and a fold grating (page 7, lines 5 – 10; page 19, lines 1 – 4, talked about TIR path).  

Regarding claim 14 (depends on claim 10), Popovich discloses the object tracker wherein said second grating comprises at least one switchable grating element6APPLN No. 16/577,536PRELIMINARY AMENDMENT having a diffracting state and a non-diffracting state, wherein said at least one switchable grating element in said diffracting state deflects said image light towards said object (page 7, lines 1 – 10).  

Regarding claim 15 (depends on claim 10), Popovich discloses the object tracker wherein said second grating comprises at least one elongated switchable beam deflection element with a longer dimension aligned perpendicular to a principal waveguide path defined within the first waveguide (page 7, lines 1 – 10).  

Regarding claim 16 (depends on claim 10), Popovich discloses the object tracker wherein said second grating is one selected from the group consisting of: a switchable Bragg grating, a switchable grating recorded in a holographic polymer dispersed liquid crystal, a switchable grating recorded in a reverse mode holographic polymer dispersed liquid crystal, a surface relief grating, a non-switching Bragg grating, a grating encoding optical power, and a grating encoding light diffusing properties (page 9, lines 1 – 3).  

Regarding claim 17 (depends on claim 1), Popovich discloses the object tracker wherein said detector is connected to:7APPLN No. 16/577,536 PRELIMINARY AMENDMENTan image processing apparatus for determining at least one spatio-temporal characteristic of an eye movement (page 9, lines 15 – 16); and an image processing system which includes at least one of an edge finding algorithm (page 41, line 23), a centroid detection algorithm or a neural network.  

Regarding claim 18 (depends on claim 1), Popovich discloses the object tracker wherein said source emits in the infrared band (page 17, lines 15 – 17).  

Regarding claim 19 (depends on claim 1), Popovich discloses the object tracker wherein said image light comprises a characteristic selected from the group consisting of: specular reflection, incoherent scatter, and speckle (page 19, lines 15 – 17).  

Regarding claim 20 (depends on claim 1), Popovich discloses the object tracker implemented in a device selected from the group consisting of: an eye tracker (page 6, lines 2 – 6), a LIDAR, an eye-slaved display, a display implementing foveated rendering and a display using gaze vector data to adjust a displayed image to provide vergence accommodation related depth cues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668